164 Conn. 559 (1973)
LILLIAN FRECHETTE ET AL.
v.
JOHN MEYER OF NORWICH, INC.
Supreme Court of Connecticut.
Argued April 4, 1973.
Decided April 4, 1973.
HOUSE, C. J., SHAPIRO, LOISELLE, MACDONALD and BOGDANSKI, JS.
*560 Benjamin M. Chapnick, for the appellants (plaintiffs).
Milton L. Jacobson, with whom was Jackson T. King, Jr., for the appellee (defendant).
PER CURIAM.
This action was predicated on an alleged oral agreement that the defendant would furnish work to be done by the plaintiffs. On the basis of the evidence, the court found that the defendant made no such agreement as that alleged in the complaint.
Basically, the court was faced with a question of credibility and the plaintiffs failed to establish the truth of their allegations. This court does not retry issues of fact.
There is no error.